DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, claim 1 is allowed since CHA et al. (US 2019/0349459), hereafter referred to as CHA, and YOON et al. (US 2018/0206254), hereafter referred to as YOON, does not teach “determin[ing] whether the electronic device is in a first disposition state using the sensor module based at least on determining that the electronic device is in the state where the foreign substance has entered into the electronic device; and control[ing] the electronic device to output a specified acoustic signal having a specified frequency band and a specified waveform through the sound output device based on the electronic device being in the first disposition state.” The following serves to distinguish claim 1 from the teachings of CHA and YOON. 
CHA teaches a mobile terminal 100 comprising a case (para. [0083]) including a sound hole 106, a sensing unit 140 which may be a gyroscope sensor (para. [0027]), and a speaker module 152 configured to emit sound through the sound hole 106 (para. [0124]). More relevant to claim 1, the mobile terminal 100 includes a waterproof unit 300 covering the sound 106 (para. [0124]) configured to open or block the sound hole 106 to prevent water flowing into the mobile terminal 100 based on the pressure in an area which the body of the mobile terminal 100 is 
It should be noted that the foreign search report, mailed July 27, 2020, found claim 1 lacking an inventive step based on the combination of Park et al. (US 2018/0227668) and Park Chan Se (KR20190012558A). The report maintained that Park Chan Se teaches “processor is configured to: determine whether the electronic device is in a state where a foreign substance has entered into the electronic device through the at least one opening; determine whether the electronic device is in a first disposition state using the sensor module based at least on determining that the electronic device is in the state where the foreign substance has entered into the electronic device; and control the electronic device to output a specified acoustic signal having a specified frequency band and a specified waveform through the sound output device based on the electronic device being in the first disposition state.” The Examiner disagrees since the mechanism of clearing foreign substances from the inner wall of pipes taught by Park Chan Se is not based on “a sensor module comprising at least one sensor configured to sense a 
For these reasons, claim 1 is allowed. Claim 20 is allowed for similar reasons as claim 1 and claims 2-19 are allowed for their dependencies on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KENNY H TRUONG/            Examiner, Art Unit 2653